DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This Office action is responsive to the RCE field on 04/08/2021. Claims submitted during an AF reply of 03/29/2021 are examined herein. Accordingly, claims 1, 6, 12- 16, 18- 19, 25, 27- 28, & 30 – 32 are pending, the claims 1, 18, & 19 are in independent form. Claims 2- 5, 7- 11, 17, 20- 24, 26, & 29 are cancelled by the applicant, and claims 30- 32 are newly added claims.

Examiner’s Note: On 08/03/2021, 08/04/2021, and 08/05/2021, Examiner attempted to contact (along with voice mails) applicant’s attorney Lenny R. Jiang (#52,432) to discuss potential amendments to the independent claims that can possibly result an allowance. However, as of 08/06/2021, Examiner was unable to hear back from applicant’s attorney.
Response to Arguments
Applicant’s arguments, see Remarks, page 12 (associated with landscape and portrait orientation) filed 03/29/2021, with respect to the amended claim(s) 1, 18, & 19 have been fully considered and are persuasive.
 Therefore, the outstanding 103 rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of discovery of new 

Claim Rejections - 35 USC § 112
Claims 1, 6, 12- 16, 18- 19, 25, 27- 28, & 30 – 32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

I) Regarding claim 1, the scope of the limitation “switch the mode to the emergency mode in accordance with the vibration state having an acceleration greater than a predetermined value, irrespective of a presently set mode, and detected orientation state” is indefinite in view of disclosure of specification. See paras. [0074- 0075] of the specification.
Here, in the claim limitation, the above shown bolded portion includes a comma after the phrase “set mode” which appear superfluous limitation. Applicant’s disclosure of paras. 0074- 0075 is silent about using “irrespective” condition although it discloses displaying a message for “automatically transmit a message to an emergency contact address”. Here, the originally filed disclosure is silent about using “detected orientation state” to switch the mode to “emergency mode”. Hence, the limitation in view of the specification fails to clarify whether the limitation means (i) the switching of the emergency mode is also based on detected orientation state in addition to detected 
For the examining purpose, examiner has interpreted the limitation not to require detected orientation state to switch to emergency mode. Hence, certainly the entering into landscape or portrait orientation has no impact on entering into emergency mode. Put differently, the comma from the bolded portion “irrespective of a presently set mode, and detected orientation state” of the above limitation is interpreted as a superfluous comma.
II) Independent claims 18 & 19 are also rejected for the similar reasons as claim 1.
III) Dependent claims are also rejected because of their dependency with rejected claim(s).
Claim Rejections - 35 USC § 103
Claim 1, 6, 12, 18- 19, 25, 27- 28, & 30- 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beason (US 20090191854 A1) in view of Velusamy et al. [Velusamy] (US 20120164968 A1). Velusamy is reference of the record.

Regarding 1, Beason teaches a terminal device [portable device, e.g., “device 102, fig. 1” and/or device 202 of fig. 2 which can be a mobile phone] comprising: ([0016]);
a display [“display device 130”] disposed in the terminal device ([0026]);
User interface 128/“a touchscreen that is responsive to direct touch”] configured to be operable by a user ([0041], fig. 1);
a sensor unit [“one or more sensors” and “accelerometer, gyroscope, velocimeter, capacitive or resistive touch sensor, and so on”] ([0022, 0028]); and
at least one circuit [processor of the device 102] configured to: ([0058], fig.5);
- acquire a sensor data from the sensor unit ([0028]);
- determine a location [“device 102 may be configured to determine position… from GPS satellites 108”] of the terminal device, a vibration state [“detecting of orientation, movement, speed, impact, and so forth”] of the terminal device, and an orientation [“Orientation detector 208 may be configured”] of the terminal device based on the sensor data acquired from the sensor unit ([0021, 0023, 0028]),
 wherein the determined orientation [“first mode is automatically selected in portrait orientation and a second mode is automatically selected in landscape orientation”] is one of a portrait orientation or a landscape orientation ([0059, 0062], fig. 6);
- switch [action performed by “the mode manager module 124”] a mode [“operational modes” and/or “variety of functionality” of the device, e.g., “navigation mode”, “internet mode”, “phone mode”, “media mode”] to one of multiple modes [“operational modes may be activated or toggled based upon detecting manipulation of an electronic device 102, such as detecting of orientation, movement, speed, impact, and so forth”] based on the vibration state [“movement, speed, impact”] of the terminal device and the orientation [“detecting of orientation”] of the terminal device ([0023-0024, 0032, 0052], fig. 6);
a mode/function/feature of the mobile phone that allows contacting emergency services like 911 using cellular provider 114 to meet the legal requirement (1FCC). PHOSITA knows that mobile phone like Beason’s device 102/202 are required to support calling 911 in US. Please note, the claim and/or the specification (see, paras. 0074-0075 & Remarks dated 08/03/2020, page 1) do not require the emergency mode is entered based on the detected orientation being in landscape or in portrait] ([0024, 0032]);
 Beason teaches switching/toggling to different functions/modes based on detected vibration and orientation states and insertion or removal from a mounting device (Abstract). However, Beason still does not teach its processor/circuit configured to:
switch the mode to the emergency mode in accordance with the vibration state having an acceleration greater than a predetermined value, irrespective of a presently set mode, and detected orientation state;
display a GUI for sending an emergency message to an emergency contact, wherein the emergency message includes at least a location of the user and time when acceleration greater than a predetermined value was detected; and
send the emergency message to the emergency contact automatically or in accordance with a user operation as claimed.
Velusamy is directed to configuring a mobile device to enable accident detection and notification functionality for use within a vehicle (Abstract). Specifically, Velusamy device 101a/101b which can be a smart phone or wireless computer] comprising at least one circuit [processor of the mobile device] configured to: ([0013, 0030, 0050, 0085]);
switch a mode to one of multiple modes [various functions/conditions of the user’s device such as normal display, display shown during emergency call] based on the vibration state of the terminal device and the orientation of the terminal device, wherein the multiple modes includes at least an emergency mode [mode or function performed by the device when it is showing “emergency notifications”] ([0013, 20055]);
 switch [switching from normal mode screen to the emergency screen such as screen shown in fig. 5A for the device 500] the mode to the emergency mode in accordance with the vibration state having an acceleration greater than a predetermined value [“response to an acceleration value that deviates from an established threshold per step 402”. Here, displaying of the emergency screen based on acceleration value is independent of currently set mode/functionalities and current orientation as can be clear to PHOSITA based on disclosure of Velusamy], irrespective of a presently set mode, and detected orientation state ([0018-0019, 0062]);
display a GUI [display shown in fig. 5A] for sending an emergency message to an emergency contact [“expires prior to user selection…call may be automatically placed to the designated emergency contacts, such as 911, a spouse”], wherein the emergency message includes at least a location [fig. 5B shows address of the site] of 3 when acceleration greater than a predetermined value was detected and send the emergency message to the emergency contact automatically or in accordance with a user operation ([0017-0018, 0058-0059, 0062 -0070], Claim 2).
It would have been obvious to one ordinary skill in the art at the time of the making of this invention (i) to combine the teachings of Velusamy and Beason because they both related to a portable device automatically entering various functions/modes based on detected speed and orientation (ii) and modify the processor of the mobile device of Beason to automatically switch to emergency mode with a GUI for sending an emergency message in accordance to vibration state having an acceleration greater than a predetermined value, irrespective of a presently set mode and detected orientation state and send the emergency message to the emergency contact as in Velusamy. Doing so the device of the Beason can automatically provide emergency notifications to the family member/authorities with greater convenience even if the user of the device is incapacitated or unable to initiate a call for any reason like accidents (Velusamy, [0002, 0016]). Accordingly, Beason in view of Velusamy teaches each and every limitation of the claim and render invention of this claim obvious to PHOSITA.
Beason teaches:
[0023] In accordance with the automatic device mode switching techniques described herein, electronic device 102 is also illustrated a including a mode manager module 124. Mode manager module 124 is representative of functionality to toggle, select, activate or otherwise manage multiple operational modes of the electronic device 102 responsive to various inputs. For example, operational modes may be activated or toggled based upon insertion or removal of an electronic device 102 into or out of a perational modes may be activated or toggled based upon detecting manipulation of an electronic device 102, such as detecting of orientation, movement, speed, impact, and so forth. Further discussion of mode switching based upon detecting manipulation of an electronic device 102 may be found in relation to FIGS. 5 through 6. A variety of other examples are also contemplated.


 [0059] Multiple operational modes of a device are associated with multiple orientations of the device (block 502). For example, position-determining device 202 of FIG. 2 may be configured to provide a variety of functionality through different operational modes and corresponding device applications 126. For example, a position-determining module 122 may provide position-determining functionality in a navigation mode and a phone 214 application may provide mobile phone functionality in a phone mode. A variety of other modes is also contemplated, such as an Internet mode, media mode, a games mode, and so forth. Position-determining device 202 through the mode manager module 124 may associate different "primary" modes with different orientations of the device. For example, position-determining device 202 may be configured such that a first mode is automatically selected in portrait orientation and a second mode is automatically selected in landscape orientation. Additionally or alternatively, the mode manager module 124 may enable a user to configure which different operational modes are associated with different orientations of a position-determining device 202.


Regarding claim 6, Beason in view of Velusamy teaches the terminal device according to claim 1, wherein the sensor unit detects the acceleration of the terminal device on basis of a change in acceleration [“using an accelerometer to detect the impact and/or movement” of Beason] of a housing [acceleration/speed of the user/vehicle is interpreted as same as speed of the housing of the terminal device] of the terminal device (Beason, [0028, 0047], Velusamy, [0035]).
Regarding claim 12, Beason in view of Velusamy teaches the terminal device according to claim 1, further comprising:
a housing capable of being carried or worn by the user while the user is running (PHOSITA knows that the housing of a “mobile phone” of Beason allows the device being carried while the user is running),
an automatic switch between modes”] the mode, in response to an operation [“variety of inputs are contemplated”] of the operating unit by the user, to a mode related to music reproduction [internet mode to retrieve content 120 that includes “music, video, email service”] or to a mode related to navigation for running (Beason, [0020, 0034, 0048, 0052]).

Regarding claims 18 & 19, Beason in view of Velusamy teaches inventions of these claims for the similar reasons as discussed in claim 1.

Regarding claims 25, Beason in view of Velusamy teaches the terminal device according to claim 1, wherein the sensor unit comprises a touch sensor [“configured with a touchscreen that is responsive to direct touch”/ or screen shown in fig. 5A of Velusamy that allows user to touch software button like cancel call 501b] (Beason, [0041], & Velusamy, [0082], Figs. 5A).

Regarding claims 27, Beason in view of Velusamy teaches the terminal device according to claim 1, wherein the at least one circuit is further configured to switch the mode to at least one of a music reproduction mode [internet mode for content 120 that includes music] or a navigation mode [“provide position-determining functionality in a navigation mode” based on “inputs from a user to interact with the variety of functionality”] (Beason, [0020, 0041, 0059, 0062]).

Regarding claims 28, Beason in view of Velusamy teaches the terminal device according to claim 27, wherein the music reproduction mode [media or internet mode can include music/content that can be used by the user while the user is resting or while the user is running or while the user is driving depending on user’s desire/interest] includes at least one of a music reproduction mode for resting, a music reproduction mode for running, a power-saving music reproduction mode, or a normal music reproduction mode (Beason, [0065]).

 Regarding claim 30, Beason further teaches (New) The terminal device according to claim 1, wherein the determined orientation of the portrait orientation or the landscape orientation is an orientation with respect to the an orientation of the display disposed in the terminal device ([0060], Fig. 6 shows portrait and landscape display).  

Regarding claim 31, Beason further teaches (New) The control method according to claim 18, wherein the determined orientation of the portrait orientation or the landscape orientation is an orientation with respect to the an orientation of the displayed GUI ([0060-0062], fig. 6).  

Regarding claim 32, Beason further teaches 32 (New) The non-transitory computer-readable medium according to claim 19, wherein the determined orientation of the portrait orientation or the landscape-8-Patent Application No. 14/769,133Reply to Final Office Action of January 27, 2021 orientation is an orientation with respect to the an orientation of the displayed GUI ([0060-0062], fig. 6).

Claim 13 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beason (US 20090191854 A1) in view of Velusamy (US 20120164968 A1) as applied to claim 1 above, and further in view of Lehtonen (US 20030066856 A1). Lehtonen reference is the reference of the record.

Regarding claim 13, Beason in view of Velusamy further teaches the terminal device according to claim 1, further comprising:
 a housing [at least one of the Beason/Velusamy’s device inherently will have housing] (Velusamy, [0013]). 
Beason in view of Velusamy does not teach:  a belt configured to make a ring along with the housing, wherein the belt includes a plurality of rigidity units and an extendable unit disposed between the respective rigidity units, wherein the extendable unit contracts and makes the plurality of rigidity units tightly adhere to each other to form a grip handle, and wherein the extendable unit extends and makes the plurality of rigidity units separated from each other to form an extendable belt part as claimed.
Lehtonen is directed to mobile phone and strap apparatus for carrying a mobile phone (Abstract). Specifically, Lehtonen teaches a terminal device [“mobile phone 10”] comprising  a belt configured to make a ring along with the housing, wherein the belt includes a plurality of rigidity units and an extendable unit disposed between the respective rigidity units, wherein the extendable unit contracts and makes the plurality of rigidity units tightly adhere to each other to form a grip handle, and wherein the extendable unit extends and makes the plurality of rigidity units separated from each other to form an extendable belt part ([0003, 0028, 0036], Figs. 5 -6 & associated description).
.

Claims 14 & 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beason in view of Velusamy, and in further view of Hayashi et al. (WO/2012/026370, Pub. Date: March 1, 2012; the equivalent document US 20130152678 A1 is used for citation purpose only. The WO document published in Japanese language was already provided in earlier mailed office action. Here, the Hayashi reference is the reference of the record).

Regarding claim 14, Beason in view of Velusamy teaches the terminal device according to claim 1, further comprising:
a housing [any housing/covering of the portable electronic device] (Beason, [0001]). 
However, Beason in view of Velusamy does not teach that its handheld portable device comprising a coupling unit on a surface of the housing, the coupling unit being configured to be at least structurally coupled to another terminal device.
Hayashi teaches it is known for a terminal device [mobile phone 900] comprising: a housing and a coupler on a surface of the housing, the coupler [“attaching means may be, but not limited to, attaching means using a groove and a hook, screw-type attaching means, or adhesive-sheet-type attaching means, for example”] being configured to be at least structurally coupled to another terminal device [sensor module 100 that includes microcomputer 105, wireless IC 106, sensor element 110 and a contactless power supply antenna 140] ([0021- 0022], fig. 3).
It would have been obvious at the time of the invention was made to one ordinary skill in the art to combine the teachings of Beason in view of Velusamy and Hayashi because they both related to using a handheld device (e.g., mobile phone) for outdoor activities, and use a coupler of the Hayashi in the handheld device of the Velusamy. Doing so that another sensor module (like 100 of Hayashi) can be connected to the mobile device in order to further add the functioning capability to the mobile device (Hayashi, [40010]).
Regarding claim 15, Hayashi in the above combination teaches wherein the coupler is further electrically [using contactless power supply antenna 940] coupled to the other terminal device (Fig. 3 of Hayashi, [0023]).

Claim(s) 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beason in view of Velusamy as in claim 1, and in further view of Hart et al. [Hart] (US 20110194230 A1). Hart is the reference of the record.

Regarding claim 16, Beason in view of Velusamy is silent about teachings its device to include an airbag configured to cushion impact on the user of the terminal device or the terminal device, wherein the at least one circuit activates the airbag on basis of the sensor data acquired from the sensor unit.
Hart teaches a portable device 150 comprising damage avoidance system 152 which includes an air bag for the protection of the portable device 150. Hart teaches determining a risk of damage to the portable device and when the risk exceeds the threshold, the protection system is activated to reduce or substantially eliminate damage to the device (Abstract). In summary, Hart teaches a terminal device comprising an airbag [“device 200 having an airbag 202”] configured to cushion impact on the user of the terminal device or the terminal device, wherein the at least one circuit activates the airbag on basis of the sensor data [“utilize measurements from the safety monitoring system 104 (e.g., distance, velocity, acceleration) to calculate and/or predict a time remaining until impact with the surface”] acquired from the sensor unit ([0023, 0034, 0042, 0056, 0063]).
It would have been obvious at the time of the invention was made to one ordinary skill in the art at the time of the invention was made to combine the teachings of Hart and Beason in view of Velusamy because they both related to using a portable mobile device during outdoor activities and include airbag feature in the mobile device of the Beason in view of Velusamy as in Hart. Doing so even if an uncontrolled impact with a hard surface by the mobile device to occur while the user is performing outdoor activities (e.g., running, jogging, driving), structural damage to the mobile device can be minimized (Hart, [0003]). Furthermore, doing so the mobile device being damaged problem of (“accident results in the mobile device 101a being damaged as to disable its communication capabilities”) Velusamy can be minimized (Velusamy, [0019]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See attached NPL article titled “911 and E911 Services” (“the FCC also requires wireless telephone carriers to provide 911 and E911 capability, where a Public Safety Answering Point (PSAP) requests it”) for an evidence.
        2 “Of note, the various functions and operations of the emergency notification platform 109 may be performed by the user devices 101 directly.”
        
        3 ¶ [0064], “other pertinent information pertaining to the emergency situation” can be understood as time information because this is also pertinent. Even if, the “pertinent information” is argued as not necessarily the claimed ‘time’, examiner’s position is -- a device claim covers what it is rather than what it does. Thus, the type of information included in the message is immaterial to the structure of terminal device (MPEP 2114 (II)) because what information to include and to exclude entirely depends on user’s need and choice.
        
        4 “when attached to a mobile terminal, can add a function to the mobile terminal”.